Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
Response to Arguments
Applicant's arguments filed 9/8/2022 with respect to the previously presented rejections over Noriega and over Shturman in view of Davis have been fully considered. With respect to Noriega, applicant argues that figures 8O and 8P show intervening steps in the process of forming a flattened tip, not an alternative tip, and cannot be relied upon for the claimed tip. This is not found persuasive because fig. 8P shows the finished tip (tip of fig. 8O that has been twisted two or two and a half turns).  Figure 8O is cited because it more clearly illustrates the beveled tip having a sharp point. The bevel and sharp tip are still present in the finished tip (fig. 8P, 8L) since the distal end has merely been twisted about the longitudinal axis as shown in fig. 8P as per col. 6, ll. 4-7 and col. 11, ll. 1-18 of Noriega. Applicant also asserts that Noriega fails to meet the newly added limitations of independent claims 53, 63 and 71. However, the prior art of Noriega meets all of the newly added limitations of claim 53 as discussed in detail in the 35 USC 102 rejections section below, noting that claim 53 includes that the sharpened point points at an angle relative to the first portion and at least one of the first segment or the second segment. 
Applicant also argues that the amendments to the claims have overcome the previously presented rejections over Shturman in view of Davis. However, as discussed in detail in the 35 USC 103 rejections presented below, the prior art of Shturman in view of Davis meets all of the new limitations, noting that the amendments to the claims have necessitated some changes in which portions or segments of the wire of Shturman are being considered the claimed first segment, second segment, third segment, and first portion. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 53-54 and 62 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Noriega et al. (US 6,824,550). Noriega discloses a wire (22) for use with a vascular treatment device, the wire comprising a shaft having a proximal end and a distal end, the shaft further comprising a first portion that extends from the proximal end to a bend (e.g., at 66; see fig. 7b), and a second portion that extends from the bend to the distal end, the second portion comprising a first segment, and a second segment disposed such that the first segment extends between the bend and the second segment, wherein the first portion and the first segment are biased relative to each other at a first interior angle that is less than 180 degrees (by hollow guidewire 14 as shown in fig. 17E; col. 14, ll. 38-42; See examiner-annotated reproduction of fig. 17E below), wherein the first segment and the second segment are biased relative to each other at a second interior angle that is less than 180 degrees. Note that the wire in the instant application is considered biased into a bent shape by virtue of its material remaining bent without an external force acting on it. The distal end is axially offset from the proximal end as understood in view of figs. 1 and 5a, which discloses that the distal end may be deflected from the longitudinal axis, and the distal end terminates with a free end having a beveled edge (either angled edge at free end; figs. 8O,8P) that forms a sharpened point on the free end as shown in fig. 8O and 8P. See the examiner-annotated reproductions of figs. 8O and 8P, noting that figs. 8O and 8P disclose an alternative tip arrangement for the wire. 
The sharpened point on the free end is oriented to point at an angle relative to the first portion and at least one of the first segment or the second segment. In particular, the beveled edges and point are oriented to point at an angle relative to the first portion and the first segment (i.e., in the longitudinal direction of the second segment on which the sharpened tip is formed). 

    PNG
    media_image1.png
    240
    352
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    612
    724
    media_image2.png
    Greyscale


Regarding claim 54, the distal end of the wire is configured to rotate within the vascular treatment device (see abstract, noting that the distal end of the wire can be retracted into hollow guide catheter 14 – figs. 16b-16c).
Regarding claim 62, the second portion comprises at least two linear segments (consider portions of 1st and 2nd segments, which are both linear) oriented at a non-zero angle relative to one another (see annotated fig. 17E above). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 53-54, 56, 62-67 and 71-72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shturman (US 5,356,418) in view of Davis (US 2007/0219464). Note that the earliest effective filing date of the claims is 5/4/2007, since US 60/916,110 is the oldest reference to which the instant application claims priority that provides support for the invention as claimed, which now requires a free end having a sharpened point (claims 53, 71) or a pointed free end (claim 63).  
Regarding claim 53, Shturman discloses a wire for use with a vascular treatment device, the wire comprising a shaft having a proximal end and a distal end, the shaft further comprising a first portion that extends from the proximal end to a bend (see annotated figure below), and a second portion (see annotated figure below) that extends from the bend to the distal end, the second portion comprising a first segment and a second segment disposed such that the first segment extends between the bend and the second segment, wherein the first portion and the first segment are biased relative to each other at a first interior angle that is less than 180 degrees, and wherein the first and second segments are biased relative to each other at a second interior angle that is less than 180 degrees. The distal end is axially outset from the proximal end as understood in view of fig. 8. 

    PNG
    media_image3.png
    446
    750
    media_image3.png
    Greyscale

Shturman fails to disclose that the wire terminates with a free end having a beveled edge that forms a sharpened point on the free end. 
Davis discloses another wire used during a vascular treatment procedure. Like the wire of Shturman, the wire of Davis includes a core around which a coil is wrapped (figs. 1-3). Davis discloses that the wire terminates with a free end having a beveled edge that forms a sharpened point on the free end to facilitate passing the wire between an obstruction and the wall of a vessel, and to facilitate penetration of a vessel wall to pass between inner and outer layers of the blood vessel wall, thus allowing the guidewire to be steered around an obstruction in a blood vessel (see annotated figure below; abstract, [0008], [0023]).

    PNG
    media_image4.png
    291
    734
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    254
    775
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have modified the prior art of Shturman to have the wire terminate with a free end having a beveled edge that forms a sharpened point on the free end as taught by Davis to facilitate passing the wire between an obstruction and the wall of a vessel, and to facilitate penetration of a vessel wall to pass between inner and outer layers of the blood vessel wall, thus allowing the guidewire to be steered around a total lumen obstruction in a blood vessel. With such a modification, the sharpened point on the free end points in the general direction of the longitudinal axis of the portion 74 of Shturman such that it is oriented to point at an angle relative to the first portion (consider at least circled area of first portion in annotated figure below) and the second segment, thus pointing at an angle relative to “at least one of the first segment or the second segment”. 

    PNG
    media_image6.png
    320
    750
    media_image6.png
    Greyscale

Regarding claims 71 and 72, the 1st and 2nd portions and claimed 1st, 2nd, and 3rd segments of the shaft are now assigned as shown in the examiner-annotated reproduction of fig. 8 below. The distal end of the shaft of Shturman as modified by Davis (see discussion of claim 53 above) terminates with a free end having sharpened point oriented to point at an angle relative to the first segment (consider circled portion of 1st segment in the annotated figure below) and the second segment since the sharpened point is oriented to point in the direction of the longitudinal axis of the third segment. The third segment is distal to the second segment, includes the sharpened point, and is biased relative to the second segment at an interior angle less than 180 degrees.

    PNG
    media_image7.png
    428
    738
    media_image7.png
    Greyscale

Regarding claim 63, the prior art of Shturman as modified by Davis to have a pointed free end, as discussed in more detail above with respect to claim 53, discloses a wire for use with a vascular treatment device, the wire comprising a shaft having a proximal end and a distal end, the shaft further comprising a first portion that extends from the proximal end to a bend, and a second portion that extends from the bend to the distal end, wherein the second portion comprises at least three segments oriented at a non-zero angle relative to each other (see examiner-annotated figure below). One of the three linear segments includes the distal end that includes the pointed free end (as modified by Davis) and is axially offset from the proximal end. The distal end is also angled relative to the proximal end (see beveled edge in annotated figure 2 of Davis above) since it forms an angled edge that is angled relative to the longitudinal axis of the wire. The pointed free end of Shturman as modified by Davis is oriented to point at an angle relative to the first portion (consider circled portion of first portion in annotated figure below) and at least one linear segment (e.g., the second segment) of the at least three linear segments.

    PNG
    media_image8.png
    356
    713
    media_image8.png
    Greyscale


Regarding claims 54 and 64, the distal end of the shaft is configured to rotate within the vascular treatment device (col. 4, ll. 60-65, noting that the guidewire can be retracted into the catheter 20 and the flexible drive shaft 50; col. 7, ll. 20-24).
Regarding claim 62, the second portion comprises at least two linear segments (e.g., first and second segments in 1st Shturman annotated figure above, noting that the segments are linear and angled relative to each other by virtue of the bends therebetween), oriented at a non-zero angle relative to one another. 
Regarding claim 65, the second portion comprises a first segment and a second segment (see 4th annotated figure of Shturman above). The first segment extends between the bend and the second segment. The first and second segments are biased relative to each other at a first interior angle that is less than 180 degrees.
Regarding claims 56 and 66, the second portion comprises a third segment distal to the second segment, wherein the second and third segments are biased relative to each other at a first interior angle that is less than 180 degrees (see annotated figures above). 
Regarding claim 67, the pointed free end of the distal end includes a beveled edge forming a sharpened point as taught by Davis (see annotated figures of Davis above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 10/6/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771